Citation Nr: 9904082	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date, prior to November 25, 
1997, for assignment of a 60 percent rating for service-
connected Wegener's disease.  

2.  Entitlement to an effective date, prior to November 25, 
1997, for assignment of a total rating for individual 
unemployability due to service-connected Wegener's disease.  


REPRESENTATION

Appellant represented by:	Richard A LaPointe, Attorney


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel






INTRODUCTION

The veteran had active military service from October 1975 to 
October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed an original application for compensation 
benefits for Wegener's disease in November 1993.  He claimed 
that he had been diagnosed with this condition while 
hospitalized at the Walter Reed Army Medical Center from 
April to May 1993.  The service medical records included 
these hospitalization records.  The veteran claimed no post-
service medical treatment.  The veteran filed a second 
application several days later.  The RO received these 
applications on November 10, 1993 and November 16, 1993, 
respectively.  





The veteran underwent a VA compensation examination in 
January 1994.  The final diagnoses were: Wegener's 
granulomatosis by history with pulmonary and renal biopsy, 
chronic renal insufficiency, proteinuria, requiring immune 
suppressive treatment; history of hypertension, in part 
related to medication for diagnosis of number one, currently 
adequately controlled; and, several scars described as non-
tender and well-healed.  

In July 1994, the RO granted service connection for Wegener's 
disease.  The RO assigned a 30 percent disability rating 
under 38 C.F.R. § 4.115b, Diagnostic Code 7502 (1998) 
(chronic nephritis which is rated as renal dysfunction), 
effective October 19, 1993.  The RO also cited Diagnostic 
Code 6899, but there is no such rating code under 38 C.F.R. 
§ 4.97 (1998).  The RO notified the veteran of that decision 
by letter dated July 21, 1994.  

The veteran's former representative submitted additional 
medical evidence along with a statement in August 1994.  The 
medical records consisted of the veteran's Temporary 
Disability Retired List (TDRL) examination, which was 
performed at the Fitzsimons Army Medical Center from May to 
June 1994.  The representative argued that the medical 
findings showed the veteran was entitled to disability 
compensation effective the day after release from active 
service.  The representative also argued that the medical 
findings showed pulmonary impairment, which was initially 
shown during inservice hospitalization in August 1993; 
therefore, "the decision to limit compensation for the 
veteran's Wegener's (sic) disease to its kidney involvement 
only was not correct."  

The veteran filed a timely notice of disagreement to the July 
1994 rating decision, insofar as the assignment of a 30 
percent disability rating and the assignment of October 19, 
1993 as the effective date.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1998).  The Board notes that the RO assigned the 
earliest possible effective date for payment of compensation 
benefits, i.e., the day following the veteran's separation 
from active service.  See 38 C.F.R. § 3.400(b)(2) (1998).  

The RO should clarify whether the veteran is pursuing either 
of these issues in light of the current representative's July 
1998 notice of disagreement, which expressly limits the issue 
to an effective date earlier than November 25, 1997 for award 
of a 60 percent disability rating and entitlement to 
individual unemployability.  See 38 C.F.R. § 20.204 (1998).  

The veteran underwent a second VA compensation examination in 
December 1994.  The final diagnosis was Wegener's disease 
with residuals and sequelae as follows:  respiratory status 
with dyspnea on exertion as described requiring supplemental 
oxygen therapy and with current pulmonary function tests 
showing evidence of normal spirometry; renal disease with a 
history of chronic elevation in BUN and creatinine and with 
current laboratory evidence of a creatinine of 4.1 and a BUN 
of 43 with trace blood by dipstick on urinalysis; and, 
peripheral neuropathy with a history of right foot drop which 
resolved within the last twelve months and currently with 
paresthesias as described, discomfort as described, normal 
strength and sensory testing currently, and a history of 
bilateral common peroneal nerve neuropathy by 
electromyography (EMG).  

In January 1995, the RO confirmed and continued July 1994 
rating decision, which awarded the 30 percent disability 
rating.  The RO incorrectly referred to this as the November 
10, 1993 rating decision.  This is actually the date the RO 
received the veteran's original application for compensation 
benefits.  

On March 6, 1995, the RO received a February 1995 letter from 
the Department of the Army addressed to the veteran.  The 
Army removed the veteran from the TDRL, effective February 6, 
1995, because of permanent disability.  It shows the veteran 
had been placed on the TDRL since October 19, 1993, but was 
now permanently retired with a 90 percent disability.  

In November 1997, the veteran's representative submitted a 
claim for an increased rating for the veteran's service-
connected disability and a claim for individual 
unemployability due to the service-connected disability in 
accordance with 38 C.F.R. § 4.16 (1998).  These claims were 
received on November 25, 1997.  

The representative included a completed application, VA Form 
21-8940, for increased compensation based on unemployability.  
The veteran stated that he became too disabled to work in 
September 1993.  The veteran reported his employment history 
as follows:  security guard for 40 hours per week in May 1995 
earning $800.00 per month; security guard for 40 hours per 
week in June 1994 earning $800.00 per month; and, as a 
janitor for 36 hours per week from July 1995 to July 1996 
earning $800.00 per month.  The veteran indicated that he had 
been enrolled in a vocational rehabilitation program in 
electronics at a community college from June 1997 to October 
1997, but had to quit secondary to a low energy level and the 
studying required in the educational program.  The veteran 
noted that he had completed high school.  

In January 1998, the RO requested information from the 
veteran's former employer, Kelly Services, and included VA 
Form 21-4192.  The employer responded later that month.  The 
employer certified that the veteran had been employed in 
various types of work and had been employed from September 
22, 1995 to October 25, 1996.  The employer certified that 
the veteran last worked on August 12, 1996, earning $0.00 
during the previous twelve months, and "File closed" as the 
reason for termination of employment.  The employer inserted 
a "?" in response to a question regarding time lost from 
work during the previous twelve months due to disability.  

The veteran underwent a VA compensation examination in 
January 1998.  The veteran stated he no longer needed 
supplemental oxygen secondary to respiratory complications 
due to Wegener's disease.  The veteran stated he could walk 
one half mile and negotiate stairs at a slow pace.  He later 
stated that he walks or rides his bicycle two miles per day.  
The veteran reported mild hemoptysis once or twice per month 
but denied orthopnea and paroxysmal nocturnal dyspnea.  The 
veteran stated that his main problem leading to difficulty 
with employment is his need for frequent micturition.  He 
stated he drinks one gallon of water per day as instructed.  
The veteran also stated that he quit his last job in July 
1996 because his employer was not sympathetic to his need to 
urinate frequently, which occurred four-to-eight times per 
day.  



The veteran also stated that he quit school in the fall of 
1997 because he fell behind after missing school for a 
funeral and because of the emotional stress and frequent 
micturition.  The veteran complained of numbness in both feet 
and up to or below his knees in both lower extremities.  He 
also complained of right shoulder aching deep inside the 
joint, which was unrelated to his level of activity.  

The VA physician's final diagnoses included Wegener's disease 
by history and with the following complications: respiratory 
condition manifested by occasional hemoptysis associated with 
dry nasal passages and dyspnea on exertion as described; 
renal complications manifested by severe renal insufficiency 
with an elevated creatinine level requiring close follow-up 
and a renal diet as described and secondary anemia; 
peripheral neuropathy manifested by paresthesias in the 
distal extremities as described but with a normal 
neurological examination; and, arthralgias manifested by 
right shoulder discomfort as described but with normal range 
of motion and normal shoulders on x-ray examination.  The 
physician also diagnosed cervical spine degenerative changes 
with discomfort but with normal range of motion.  

Based on the history and the examination and testing, the 
physician opined "that the veteran would be able to work in 
a sedentary capacity or in a job that did not involve 
strenuous manual labor."  The physician explained that the 
veteran's "main limitation to employability from s/c 
Wegener's disease is the veteran's impaired renal function."  
The physician stated that the veteran "needs to consume 
excess water to avoid dehydration and requires easy access to 
bathroom facilities and tolerance to allow frequent 
micturition."  

In April 1998, the veteran's physician submitted copies of 
his medical records.  They show examination and treatment 
from December 1995 to February 1998.  During his initial 
consultation, the physician noted that he reviewed the 
veteran's military and post-service treatment records.  

In June 1998, the RO granted a 60 percent disability rating 
for Wegener's disease and entitlement to individual 
unemployability.  The RO determined that the evidence showed 
the veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disability.  
The RO determined that the 60 percent disability rating and 
entitlement to individual unemployability should be effective 
on November 25, 1997, which was the date the RO received the 
claims from the veteran's representative and the application 
for increased compensation based on unemployability.  

The veteran's representative filed a notice of disagreement 
in July 1998.  The representative clarified that the veteran 
disagreed with the effective date of November 25, 1997.  The 
RO denied an earlier effective dated for an increased rating 
and for entitlement to individual unemployability in August 
1998.  The RO issued a statement of the case at that time.  

The representative filed the substantive appeal in October 
1998.  He stated that "the veteran seeks an earlier 
effective date than 11/25/97 for his IU rating."  The 
representative argues that the claims file and the VA medical 
records contain numerous informal claims under 38 C.F.R. 
§§ 3.155, 3.157(b) (1998) which lead to an earlier effective 
date when properly considered.  He argues that the informal 
claims and formal claims demonstrate a continuous prosecution 
of a chain of claims under 38 C.F.R. § 3.156(b) (1998) 
leading to an earlier effective date.  He argues that under 
38 C.F.R. § 3.400(q) (1998) informal claims constituting new 
and material evidence were submitted within the appeal period 
thereby altering the effective date.  He argues that the RO 
did not forward the veteran an application as required under 
38 C.F.R. § 3.155(a) (1998); therefore, the one-year period 
did not toll and each informal claim remained effective until 
a formal claim was filed.  Later that month, the 
representative submitted copies of the December 1994 report 
of VA examination and the February 1995 letter showing the 
Army removed the veteran from the TDRL, effective February 6, 
1995, because of permanent disability.  The representative 
argues that these were informal claims, which remained 
pending until the veteran filed his formal application in 
November 1997.  The representative argues that the correct 
effective date is December 17, 1994.  

The controlling regulation in this case is 38 C.F.R. § 3.400 
(1998), which states that, unless otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (emphasis added).  

The proper effective date for an increase in disability and a 
total rating is dependent upon when the increase occurred and 
when the claim was filed.  If demonstrated within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If 
demonstrated more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); Servello v. Derwinski, 3 Vet. App. 
196 (1992); Wood v. Derwinski, 1 Vet. App. 367 (1991); 38 
C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (O.G.C. Prec. 12-98).

In order to properly determine if and when an increase in 
disability occurred, the RO must determine the impairment to 
all separate body systems caused by service-connected 
Wegener's disease.  This includes respiratory, genitourinary, 
neurologic and orthopedic impairment, as well as any other 
impairment caused by this disease.  While the VA Schedule for 
Rating Disabilities provides that separate ratings are not to 
be assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities, in accordance with 38 C.F.R. 
§ 4.115 (1998), it does not prohibit ratings for other 
separate disabilities due to service-connected Wegener's 
disease.  In fact, the Schedule for Rating Disabilities 
specifically provides a rating of 100 percent for Wegener's 
granulomatosis, which is manifested by lethal midline 
granulomas, and a 20 percent rating for other types of 
granulomatous infection.  38 C.F.R. § 4.97, Diagnostic Code 
6524 (1998) (granulomatous rhinitis).  

The veteran has not been provided all the diagnostic codes 
applicable to the impairment caused by Wegener's disease so 
that he may effectively argue in support of his claims.  

Finally, it is not clear on what basis the RO granted 
entitlement to a total disability rating for Wegener's 
disease due to individual unemployability.  The VA examiner's 
January 1998 medical opinion suggests that the veteran is 
employable despite the residual impairment caused by service-
connected Wegener's disease.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. §§ 3.151, 3.155 
(1998).  

When an informal claim is received, VA is to forward an 
application form to the claimant.  If the formal claim is 
received within one year, the date of claim will be the date 
of receipt of the informal claim.  VA's failure to forward 
the application form waives the requirement to file a formal 
application.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) 
(en banc) aff'd 39 F.3d 1574 (Fed. Cir. 1994); 38 C.F.R. 
3.109, 3.155.  The one-year period does not begin to run 
until the formal application is sent.  Quarles v. Derwinski, 
3 Vet. App. 129 (1992).  

The veteran submitted an informal claim for individual 
unemployability on March 6, 1995, which is the day the RO 
received the February 1995 letter showing the Department of 
the Army permanently retired the veteran with a 90 percent 
disability, effective February 6, 1995, because of permanent 
disability.  The RO must ascertain if and when it forwarded 
to the veteran VA Form 21-8940, which is the application for 
increased compensation based on unemployability.  As already 
stated, the veteran's claim for an increased rating may be 
pending since he filed a timely notice of disagreement to the 
July 1994 rating decision.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  
Accordingly, the case is REMANDED for the following 
development:  

1.  The veteran, through his 
representative, should clarify whether he 
wishes to continue his appeal of the 30 
percent rating and effective date 
assigned for service-connected Wegener's 
disease in the July 1994 rating decision.  
This is explained in detail in the 
foregoing text of this remand decision.  

2.  The RO should provide the veteran 
with a supplemental statement of the 
case, which includes all applicable 
diagnostic codes, old and new if 
necessary, so that the veteran can 
effectively argue in support of his 
claims.  In order to properly determine 
if and when an increase in disability 
occurred, the RO must determine the 
impairment to all separate body systems 
caused by service-connected Wegener's 
disease.  This includes respiratory, 
genitourinary, neurologic and orthopedic 
impairment, as well as any other 
impairment caused by this disease.  While 
the VA Schedule for Rating Disabilities 
provides that separate ratings are not to 
be assigned for disability from disease 
of the heart and any form of nephritis, 
on account of the close 
interrelationships of cardiovascular 
disabilities, in accordance with 
38 C.F.R. § 4.115, it does not prohibit 
ratings for other separate disabilities 
due to service-connected Wegener's 
disease.  In fact, the VA Schedule for 
Rating Disabilities specifically provides 
a rating of 100 percent for Wegener's 
granulomatosis, which is manifested by 
lethal midline granulomas, and a 20 
percent rating for other types of 
granulomatous infection.  38 C.F.R. 
§ 4.97, Diagnostic Code 6524 (1998) 
(granulomatous rhinitis).  This is also 
explained in detail in the foregoing text 
of this remand decision.  

3.  The RO should perform any development 
necessary to determine what impairment is 
caused by the veteran's service-connected 
Wegener's disease and the severity of 
each disabling condition at the time the 
veteran underwent examination since 
January 1994, in accordance with the duty 
to assist the veteran under 38 U.S.C.A. 
§ 5107(b) (West 1991).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  The 
representative argues that the correct 
effective date for the assignment of the 
60 percent rating and the total rating 
based on unemployability is December 17, 
1994.  If an effective date as requested 
is granted, the RO should request the 
veteran to specify whether he is 
satisfied with the outcome.  If so, the 
RO should request him to withdraw his 
appeal on the issues in accordance with 
38 C.F.R. § 20.204 (1998).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 12 -


